Citation Nr: 1543882	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected anxiety/depressive disorder.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that granted service connection for anxiety/ depressive disorder with a noncompensable evaluation effective December 20, 2011.  

In a February 2014 rating decision, the RO increased the Veteran's disability rating for his anxiety/depressive disorder from 0 percent disabling to 10 percent disabling effective December 20, 2011.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to an earlier effective date for the grant of service connection for anxiety/depressive disorder has been raised by the record in correspondence from the Veteran's attorney dated February 2015 and the issue of entitlement to a higher rating for keloids of the face and neck with a scar of the right mandibular area, residuals of pseudofolliculitis barbae (PFB) has been raised in an April 2014 Veteran statement; neither has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

In December 2011, the Veteran underwent a psychiatric examination.  The examiner noted that the Veteran was diagnosed with more than one mental disorder: personality disorder not otherwise specified (NOS), anxiety disorder NOS, and depressive disorder NOS.  This examination report is now almost four years old.  The Board notes that more recent correspondence from the Veteran's attorney suggests that another examination is required to assess the current extent of the disability.  See letters dated in February 2013 and August 2014.  In order to fairly and accurately decide the Veteran's claim the Board must remand the claim for a new examination.  

A review of the claims folder also reveals that there may be outstanding VA Treatment records.  The record suggests that the Veteran takes prescribed medication to treat his service-connected psychiatric disability.  (See February 2014 Statement of the Case).  Presumably the prescriptions are renewed based on clinical evaluations; however, the most recent treatment record in the file is from February 2014.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructed possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  For the sake of completeness if there are any outstanding VA treatment records dated after February 2014 they must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records dated after February 2014.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his service-connected anxiety/depressive disorder associated with keloids of the face and neck with a scar of the right mandibular area.  The claims file should be made available to and be reviewed by the clinician in conjunction with the examination.  All necessary tests should be conducted and the results reported.

Following the review of the claims file and examination of the Veteran, the clinician should:

a.)  List each psychiatric disorder diagnosed. 
		
b.)  If a psychiatric disorder other than the Veteran's service-connected anxiety/depressive disorder is diagnosed, then opine as to whether symptoms can be distinguished between service-connected and nonservice-connected psychiatric disorders and if so, attribute each symptom to a diagnosed psychiatric disorder, including service-connected anxiety/depressive disorder. 	
	
c.)  If the symptoms are attributable to distinct psychiatric disabilities, discuss the severity of the Veteran's anxiety/depressive disorder secondary to keloids of the face and neck with a scar of the right mandibular area, and provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected anxiety/depressive disorder.

d.)  If the symptoms are not attributable to distinct psychiatric disabilities, please describe the overall disability picture caused by the Veteran's psychiatric disabilities, including service-connected anxiety/depressive disorder secondary to keloids of the face and neck with a scar of the right mandibular area, noting all symptoms found, their severity, and the current degree of social and occupational impairment caused.  

The clinician should include a complete rationale for the findings and opinions expressed.  If the clinician cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he and his attorney should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

